DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a detection unit that detects,” “a generation unit that generates,” “the generation unit sets,” “a first warning unit that outputs,” a second warning unit that outputs,” and “a third warning unit that outputs” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 9, and 13 recites the limitation “the products.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “the product” (singular) to correspond to the earlier-recited product in the “detection” clause.
Claims 2-4, 6-8, 10-12, and 14-17 depend from claims 1, 5, 9, and 13, and therefore inherit all of the deficiencies of claims 1, 5, 9, and 13 discussed above.
Claims 2-4, 6-8, 10-12, and 14-16 further recite the limitation “each of the plurality of store-visit.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a plurality of store-visits.”
Claims 2-4, 6-8, 10-12, and 14-16 further recite the limitation “number of times of store-visit.” The limitation renders the claims indefinite because it is not clear whether this/these visit(s) correspond(s) to the earlier-recited “each of the plurality of store-visits” or new/different store-visit(s). For the purpose of further examination, the limitation has been interpreted as “the plurality of store-visits.”
Claim 17 depends from claim 10 and therefore inherit all of the deficiencies of claim 10 discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
More specifically, the independent claims (claims 1, 5, 9, and 13) recite detecting a customer taking up a product from a display area using an image, generating customer ID and the number of times that the customer takes up the product, determining whether the customer paid for the product, and setting the acquisition count to 0 when the customer makes a payment.
All of the steps recited in the independent claims can be performed mentally. A person can use his/her eyes to look at the environment, surveillance camera, video feed, etc. of a customer in a display area and determine whether the customer picks up an item. A person can also count the number of times a customer picks up a product using their brain or pen/pencil and paper to track the number. A person can also track whether the customer made a payment by checking the register and set the pick-up counter to 0 if the customer paid, e.g., by writing down or crossing out the count.
The dependent claims do not add any additional elements that are significantly more. All of the dependent claims recite mental activity that can be performed by a person. See below for more details.
Regarding claims 2, 6, 10, and 14, the claims recite that the customer ID indicates the number of store visits and generating a warning in a case the number of visits in which the 
Regarding claims 3, 7, 11, and 15, the claims recite generating a second warning when a difference between a number of times of store visit in which the acquisition count is greater than 0/is 0 is a second predetermined value or more. Similar to claims 2, 6, 10, and 14, the claims recite only an abstract idea of mental activity without any practical application or significance. A person can perform the steps using brain, eyes, and/or pen/pencil and paper.
Regarding claims 4, 8, 12, and 16, the claims recite generating a third warning in a case where a total value of the acquisition count in the plurality of store-visit of the customer is a third predetermined value or more. Similar to claims 2-3, 6-7, 10-11, and 14-15, a person can perform these steps mentally, e.g., by adding all of the numbers that have been tracked using his/her brain, pen/pencil and paper, and/or a calculator.
Claim 17 recites using a non-transitory computer readable medium for performing the abstract idea recited in claim 10. The recited additional element, e.g., CRM, is a generic computer component and do not add any significance or practical application to the abstract idea. 
Concepts performed in the human mind have been identified in the 2019 PEG as an exemplar in the “Mental Process” grouping of abstract ideas. For the reasons above, the claims do not amount to significantly more than an abstract idea. Even when considered in combination, these additional elements represent mere instructions to apply an exception and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,5, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (US 2006/0243798 A1), in view of Diveley et al. (US 2007/0016524 A1), hereinafter referred to as Kundu and Diveley, respectively.
Regarding claim 1, Kundu teaches an information processing apparatus comprising:
a detection unit that detects that a customer takes up a product from a display area, using a captured image in which the display area for the product is included (Kundu ¶0041: “such as by picking up the individual items 307 by hand.”; Kundu ¶0048: “The transaction monitor 32 applies a detector to perform image processing in a region of interest. The detector is generally an image processing algorithm that can detect the presence of an item in that region”); and
Kundu ¶0098: “A removal event indicates the operator has picked up an item in the item input region 302-1. In step 78, if the removal has occurred, then the count is incremented in step 80. In step 82, if there is more video remaining, then processing advances to the next frame of video in step 84, and the loop continues again with step 72. When video for the transaction is finished, the count is returned in step 86”; Kundu ¶0141: “if the same customer object is present in the previous frame, then step 262 will determine if the customer object is stationary over time”). 
Kundu further determines whether or not the customer paid for the products  and resetting the parameters when certain conditions are met (Kundu ¶0011: “the system disclosed herein detects incidents of theft or loss of inventory at the cash register” – theft indicates the customer has not paid; Kundu ¶0042: “The customer 305 then provides payment in that amount to the operator 308 and proceeds to remove the items 307 from the item output region 302-3 for transport out of the retail establishment”; Kundu ¶0136: “Another method involves keeping a running tally of the total number of items detected as well as the total number of transaction items. When the detected items outnumber the transacted items by more than some threshold (e.g., more than one item), then the last detected item is considered uncorresponded, and the tallies are reset until the next uncorresponded item”).
However, Kudu does not appear to explicitly teach  that the customer information is in association with an identifier of the customer and setting the acquisition count to zero, in a case where the customer makes payment for the products.
Pertaining to the same field of endeavor, Diveley teaches that the customer information is in association with an identifier of the customer (Diveley Fig. 2: 22-26, enrolls new customers, assigns ID and establishes account; 32 the customer information associated with the ID, account record, is updated); and 
Diveley ¶0046: “A customer payment count (CPC) is set to zero at 120” – the system checks whether the customer has paid a set number of times and sets the count to 0 (note that the claim does not specify a number of times the customer makes a payment); Diveley ¶0049: “The number of transactions (NT) is initialized to zero at 182, a transaction occurs at 184 and increments the number of transactions (NT+1) at 186. At decision box 188 a determination is made if NT=NTR? If affirmative, the cost of the card is rebated to the client at 190. If negative, the routine returns to the transaction step for the next increment”).
Kundu and Diveley are considered to be analogous art because they are directed to monitoring and managing customers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method and apparatus for detecting suspicious activity (as taught by Kundu) to re-initialize the parameters, e.g., setting a number to 0 (as taught by Diveley) because the combination provides convenience by facilitating payments and prepayments on accounts associated with customers  (Diveley ¶0011).

Regarding claim 5, Kundu teaches an information processing apparatus comprising:
a detection unit that detects that a customer takes up a product from a display area, using a captured image in which the display area for the product is included (Kundu ¶0041 & ¶0048 discussed above); and
a generation unit that generates customer information which indicates an acquisition count indicating a number of times of that the customer takes up the product and information indicating whether or not the customer makes payment for the products (Kundu ¶0011, ¶0042, ¶0098, ¶0136 & ¶0141 discussed above).
However, Kudu does not appear to explicitly teach  that the customer information is in association with an identifier of the customer.
Diveley Fig. 2: 22-26, enrolls new customers, assigns ID and establishes account; 32 the customer information associated with the ID, account record, is updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing method and apparatus for detecting suspicious activity (as taught by Kundu) to re-initialize the parameters, e.g., setting a number to 0 (as taught by Diveley) because the combination provides convenience by facilitating payments and prepayments on accounts associated with customers  (Diveley ¶0011).

Regarding claim 9, Kundu, in view of Diveley, further teaches a control method that is performed by a computer (Kundu ¶0022: “comprises a computer program product that has a computer-readable medium including computer program logic encoded thereon that, when performed in a computerized device having a coupling of a memory and a processor, programs the processor to perform the operations disclosed herein”), the control method comprising the steps described in claim 1. Therefore, claim 9 is rejected using the same rationale as applied to claim 1 discussed above.

Regarding claim 13, Kundu, in view of Diveley, further teaches a control method that is performed by a computer (Kundu ¶0022: “comprises a computer program product that has a computer-readable medium including computer program logic encoded thereon that, when performed in a computerized device having a coupling of a memory and a processor, programs the processor to perform the operations disclosed herein”), the control method comprising the steps described in claim 5. Therefore, claim 13 is rejected using the same rationale as applied to claim 5 discussed above

Allowable Subject Matter
Claims 2-4, 6-8, 10-12, and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 10, the prior art of record teaches the information processing apparatus and control method according to claims 1 and 9, wherein the customer information indicates the acquisition count for each of the plurality of store-visit of the customer (Kundu ¶0011, ¶0042, ¶0098, ¶0136 & ¶0141; Diveley Fig. 2, ¶0046 & ¶0049).
However, the prior art, alone or in combination, does not appear to teach or suggest that the apparatus and method further comprising a first warning unit that outputs a warning in a case where a number of times of store-visit in which the acquisition count is greater than 0 is a first predetermined value or more.

Regarding claims 3 and 11, the prior art of record teaches the information processing apparatus  and control method according to claims 1 and 9, wherein the customer information indicates the acquisition count for each of the plurality of store-visit of the customer (Kundu ¶0011, ¶0042, ¶0098, ¶0136 & ¶0141; Diveley Fig. 2, ¶0046 & ¶0049).
However, the prior art, alone or in combination, does not appear to teach or suggest that the apparatus and method further comprising a second warning unit that outputs a warning in a case where a difference between a number of times of store-visit in which the acquisition count is greater than 0 and a number of times of store-visit in which the acquisition count is 0 is a second predetermined value or more.

Regarding claims 4 and 12, the prior art of record teaches the information processing apparatus and control method according to claims 1 and 9, but does not appear to teach or suggest that a third warning unit that outputs a warning in a case where a total value of the acquisition count in the plurality of store-visit of the customer is a third predetermined value or more.

Regarding claims 6 and 14, the prior art of record teaches the information processing apparatus and control method according to claims 5 and 13, wherein the customer information indicates the acquisition count for each of the plurality of store-visit of the customer (Kundu ¶0011, ¶0042, ¶0098, ¶0136 & ¶0141; Diveley Fig. 2, ¶0046 & ¶0049).
However, the prior art, alone or in combination, does not appear to teach or suggest that the apparatus and method further comprising a first warning unit that outputs a warning in a case where a number of times of store-visit in which the acquisition count is greater than 0 and payment is not made is a first predetermined value or more.

Regarding claims 7 and 15, the prior art of record teaches the information processing apparatus and control method according to claims 5 and 13, wherein the customer information indicates the acquisition count for each of the plurality of store-visit of the customer (Kundu ¶0011, ¶0042, ¶0098, ¶0136 & ¶0141; Diveley Fig. 2, ¶0046 & ¶0049).
However, the prior art, alone or in combination, does not appear to teach or suggest that the apparatus and method further comprising a second warning unit that outputs a warning in a case where a difference between a number of times of store-visit in which the acquisition count is greater than 0 and payment is not made and a number of times of store-visit other than such store-visit is a second predetermined value or more.

claims 8 and 16, the prior art of record teaches the information processing apparatus and control method according to claims 5 and 13, but does not appear to teach or suggest that a third warning unit that outputs a warning in a case where a total value of the acquisition count in the plurality of store-visit of the customer in which payment is not made is a third predetermined value or more.

Regarding claim 17, the prior art of record teaches a non-transitory computer-readable storage medium storing a program that causes a computer to perform a control method (Kundu ¶0022). However, claim 17  is objected to for the same reason as claim 10 discussed above due to dependency. 

Note that the examiner’s statement of reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 U.S.C. 112(b) issues. The statement may no longer apply to the claims if claim amendments result in any changes to the BRI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667